DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-13, 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Surya et al., (U.S. Patent Appl. Pub. # 2021/0165730).
Regarding claim 1, Surya disclose an integrated circuit comprising: a plurality of homogeneous processing units (Fig. 2, Para 0031, server 1 employing cores 0, 1, 5, and N for workload, while cores 2-4 are unused, and server 2, cores 0, 3, 4, and N are used for workload, while cores, 1, 2, and 5  are unused); and a fault scanner circuit comprising an additional homogeneous processing unit, wherein the fault scanner circuit is to (Pare 0032, a test harness container to run the unused cores): selectively receive inputs and an output of each of the plurality of homogeneous processing units in a sequence (Para 0037, Fig. 3, a test sequence 300 for a platform comprising server 202, during a first test cores 0, 1, 5, …and N are used to perform tasks associated with a workload via execution of workload software, Para 0038, the input test data will be targeted for a particular algorithm or set of algorithm); generate, using the additional homogeneous processing unit, a second output based on the inputs of each of the plurality of homogeneous processing units, and detect a fault responsive to a mismatch between the output of a respective one of the plurality of homogenous processing units and the second output generated based on the inputs of the respective one of the plurality of homogeneous processing units (Para 0039, the output of the test algorithm software that is executed on cores 2-4 is compared to the outputs of the other cores, a determination is made to whether or not the outputs match, as depicted by a decision block 306).
Regarding claim 2, Surya disclose, wherein the fault scanner circuit further comprises: a comparator coupled to the additional homogeneous processing unit, and a selection circuit to selectively receive the inputs and the output of each of the plurality of homogeneous processing units in the sequence (Pare 0037, 0039).
Regarding claim 6, Surya disclose, wherein the homogeneous processing units are homogeneous look-up table (LUT) logic units of a single data point processor (SDP) or a cross- channel data processor (CDP), wherein the additional homogeneous processing unit is an additional homogeneous LUT logic unit of the SDP or the CDP (Para 0023).
Regarding claim 7, Surya disclose, wherein the homogeneous processing units are homogeneous processing pipelines, and wherein the additional homogeneous processing unit is an additional homogeneous processing pipeline (Para 0025).
Regarding claim 8, Surya disclose, wherein the integrated circuit is an accelerator circuit (Para 0023).
Regarding claim 9, Surya disclose, wherein the integrated circuit is a graphics processing unit (GPU) (Para 0023).
Regarding claim 10, Surya disclose an accelerator circuit comprising: a memory interface block, and a fixed-function circuit, coupled to the memory interface block, to perform an operation corresponding to a layer of a neural network, wherein the fixed-function circuit comprises: a plurality of homogeneous processing units (Fig. 2, Para 0031, server 1 employing cores 0, 1, 5, and N for workload, while cores 2-4 are unused, and server 2, cores 0, 3, 4, and N are used for workload, while cores, 1, 2, and 5  are unused); and a fault scanner circuit comprising an additional homogeneous processing unit (Pare 0032, a test harness container to run the unused cores), wherein the fault scanner circuit is to scan each of the plurality of homogeneous processing units for functional faults in a sequence (Para 0039, the output of the test algorithm software that is executed on cores 2-4 is compared to the outputs of the other cores, a determination is made to whether or not the outputs match, as depicted by a decision block 306).
Regarding claim 11, Surya disclose, wherein to scan each of the plurality of homogeneous processing units for functional faults in the sequence, the fault scanner circuit is to: selectively receive inputs and an output of each of the plurality of homogeneous processing units in the sequence (Para 0037, Fig. 3, a test sequence 300 for a platform comprising server 202, during a first test cores 0, 1, 5, …and N are used to perform tasks associated with a workload via execution of workload software, Para 0038, the input test data will be targeted for a particular algorithm or set of algorithm); generate, using the additional homogeneous processing unit, a second output based on the inputs of each of the plurality of homogeneous processing units, and detect a fault responsive to a mismatch between the output of a respective one of the plurality of homogenous processing units and the second output generated based on the inputs of the respective one of the plurality of homogeneous processing units (Para 0039, the output of the test algorithm software that is executed on cores 2-4 is compared to the outputs of the other cores, a determination is made to whether or not the outputs match, as depicted by a decision block 306).
Regarding claim 12, Surya disclose, wherein the fault scanner circuit further comprises: a comparator coupled to the additional homogeneous processing unit, and a selection circuit to selectively receive inputs and an output of each of the plurality of homogeneous processing units in the sequence (Para 0039, the output of the test algorithm software that is executed on cores 2-4 is compared to the outputs of the other cores, a determination is made to whether or not the outputs match, as depicted by a decision block 306).
Regarding claim 16, Surya disclose, wherein the homogeneous processing units are homogeneous look-up table (LUT) logic units of a single data point processor (SDP) or a cross- channel data processor (CDP), wherein the additional homogeneous processing unit is an additional homogeneous LUT logic unit of the SDP or the CDP (Para 0023).
Regarding claim 17, Surya disclose a method comprising: selectively receiving, by a fault scanner circuit, inputs and an output of each of a plurality of homogeneous processing units in a sequence (Para 0037, Fig. 3, a test sequence 300 for a platform comprising server 202, during a first test cores 0, 1, 5, …and N are used to perform tasks associated with a workload via execution of workload software, Para 0038, the input test data will be targeted for a particular algorithm or set of algorithm); generating, by the fault scanner circuit, a second output based on the inputs of each of the plurality of homogeneous processing units using an additional homogeneous processing unit, and detecting, by the fault scanner circuit, a fault responsive to a mismatch between the output of a respective one of the plurality of homogenous processing units and the second output generated based on the inputs of the respective one of the plurality of homogeneous processing units (Para 0039, the output of the test algorithm software that is executed on cores 2-4 is compared to the outputs of the other cores, a determination is made to whether or not the outputs match, as depicted by a decision block 306).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surya as applied to claims 1-2 above, and further in view of Lee et al., (U.S. Patent Appl. Pub. # 2022/0114431).
Regarding claims 3, 13 & 18, Surya does not explicitly disclose, wherein the homogeneous processing units are homogeneous multiply-accumulate (MAC) cells of a convolution core, wherein the additional homogeneous processing unit is an additional homogeneous MAC cell of the convolution core, and wherein the inputs of each of the plurality of homogeneous processing units comprise feature data and weight data. Lee disclose (Fig. 5, Para 0028) a fully-parallel multiply-accumulate array and input-DAC in the context of a matrix convolution with 4-bit input and weighting data values. It would have been obvious to a person of ordinary skill in the art to modify the cores used by Surya to include in their place the fully parallel MAC cells of a convolution core to form neural pipeline. A person of ordinary skill in the art would be motivated for the stated modification to be able to perform multiplication with constituent digital values of a weighting array output from the DRAM as taught by Lee (Para 0023).

Allowable Subject Matter
Claims 4, 5, 14, 15, 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 11,455,222 to Liu et al., relates to systems and methods for testing many-core processors consisting of processing element cores. Further test the test information can be configured to ensure a desired degree of test coverage for the processing element that only receives inputs from other processing elements in the group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114